Denied and Opinion Filed June 16, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00711-CV
                                      No. 05-15-00713-CV
                                      No. 05-15-00714-CV
                                      No. 05-15-00715-CV

                         IN RE ROBERT PAYNE WATSON, Relator

                 Original Proceeding from the 397th Judicial District Court
                                  Grayson County, Texas
                  Trial Court Cause Nos. 064200, 065683, 065684, 062770

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Whitehill
                                    Opinion by Justice Evans
       Relator filed this petition for writ of mandamus requesting that the Court appoint separate

counsel for each of the pending indictments against him because he seeks four independent trials

and assigning a single court-appointed attorney would unduly burden the appointed attorney and

would adversely affect the preparation of his defense. To establish a right to mandamus relief in

a criminal case, the relator must show that the trial court violated a ministerial duty and there is

no adequate remedy at law. In re State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App.

2013) (orig. proceeding). The ministerial duty requirement is satisfied if the relator has “‘a clear

right to the relief sought’—that is to say, ‘when the facts and circumstances dictate but one

rational decision’ under unequivocal, well-settled (i.e., from extant statutory, constitutional, or
case law sources), and clearly controlling legal principles.” Simon v. Levario, 306 S.W.3d 318,

320 (Tex. Crim. App. 2009) (orig. proceeding). Mandamus will not lie to compel the trial court

“to rule a certain way” on an issue which involves judicial discretion. Id. Thus, it is improper to

order a trial court to exercise its judicial (as opposed to its ministerial) function in a particular

way unless the law the relator invokes is definite, unambiguous, and unquestionably applies to

the indisputable facts of the case. Id. Relator has not met this standard. Accordingly, we DENY

the petition.




                                                      / David Evans/
                                                      DAVID EVANS
                                                      JUSTICE



150711F.P05




                                                –2–